     Case 2:12-bk-29526-RK        Doc 42 Filed 12/17/19 Entered 12/17/19 11:40:51               Desc
                                   Main Document Page 1 of 2



1
2
                                                                      FILED & ENTERED
3
4                                                                           DEC 17 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY bakchell DEPUTY CLERK


7
                                     NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
12
     In re:                                        No. 2:12-bk-29526-RK
13
     OWEN JAMES THORNTON,                          Chapter 7
14
                                      Debtor.      SEPARATE STATEMENT OF DECISION ON
15                                                 DEBTOR’S MOTION TO AVOID LIEN OF
                                                   JUDGMENT CREDITOR NAVI MADDY
16
17                                                 Date:      December 10, 2019
18                                                 Time:      11:00 a.m.
                                                   Courtroom: 1675
19
20            By separate order being filed and entered concurrently herewith, the court grants
21   the motion of debtor Owen James Thornton to avoid the judgment lien of judgment

22   creditor Navi Maddy pursuant to 11 U.S.C. § 522(f). Having considered the moving,

23   opposing, reply and sur-reply papers of the parties and the oral arguments of the parties

24   at the hearings on October 15, 2019, November 12, 2019 and December 10, 2019, the

25   court determines that the circumstances described in creditor’s opposition for denial of

26   the motion only shows that the prejudice alleged by the creditor is from the delay of

27   debtor in filing the lien avoidance motion, i.e., seven years after the bankruptcy case
28   was filed, and delay by itself as described in the opposition does not constitute prejudice




                                                  -1-
     Case 2:12-bk-29526-RK          Doc 42 Filed 12/17/19 Entered 12/17/19 11:40:51          Desc
                                     Main Document Page 2 of 2



1    to creditor to warrant denial of the motion. In re Chabot, 992 F.2d 891, 893 and n. 1 (9th
2    Cir. 1993).
3           The undisputed evidence in the papers relating to the motion establishes that the
4    creditor’s judgment lien impairs debtor’s exemption in the subject property. Based on
5    the valuation of the subject property by creditor’s appraiser, Glenn W. Lee, of $828,000
6    as of the petition date in June 2012, this leaves equity of $94,334.27 for debtor and his
7    co-owner, now spouse, who acquired the property before marriage as joint tenants after
8    subtracting the undisputed value of the unavoided liens of $733,665.73 from the first
9    and second trust deeds securing liens on the property. Debtor’s 50% share of the
10   equity is $47,167.14 protected by his claimed $50,000 homestead exemption under
11   California Code of Civil Procedure § 704.730. Assertion of the creditor’s judgment lien
12   of $69,193.00 would impair the debtor’s homestead exemption in his $47,167.14 equity,
13   and thus, the lien is avoidable in its entirety under 11 U.S.C. § 522(f). 11 U.S.C. §
14   522(f)(2); In re Meyer, 373 B.R. 84, 89-92 (9th Cir. BAP 2007). (The court also notes
15   that using the valuation of the subject property at $765,000 by debtor’s appraiser,
16   Michael Rorwick, yields the same result that the lien impairs debtor’s exemption.)
17          For the reasons stated herein and in the moving and reply papers, the court will
18   grant debtor’s motion.
19          IT IS SO ORDERED.                   ###
20
21
22
23
24
25        Date: December 17, 2019

26
27
28




                                                 -2-
